DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	It is noted that a number of Applicant’s amended claims in the response filed 4 January 2022 fail to include markings to indicate the changes made thereto relative to the immediate prior claim set filed 27 December 2019.  Specifically, the preamble of each of claims 6, 7 and 12-15 has been amended without including markings to indicate the changes.

Drawings
2.	The drawings are objected to because each distinct part, including modified parts, should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p).  Note the following informalities:
The structures represented by reference characters 114, 130 and 132 in the embodiment shown in Fig. 4 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Figs. 1-3.
The structure represented by reference character 100 
The structures represented by reference characters 100, 140, 154 and 156 in the embodiment shown in Fig. 8 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 7.
The structures represented by reference characters 100, 140, 154 and 156 in the embodiment shown in Fig. 9 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 8.
The structures represented by reference characters 100, 140, 154 and 156 in the embodiment shown in Fig. 10 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 9.
The structures represented by reference characters 100, 112, 114, 116, 118, 140, 154 and 156 in the embodiment shown in Fig. 11 are distinct from the structures represented by these same reference characters in at least the embodiment shown in Fig. 10.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
3.	Claims 7-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Specifically, each of claims 7 and 12-15 are in improper multiple dependent form.  Accordingly, the claims 7-15 have not been further treated on the merits (note claims 8-11 depend from improper multiple dependent claim 7, and thus cannot be treated on the merits).

Allowable Subject Matter
4.	Claims 1-4 and 6 are allowed.

Response to Arguments
5.	Applicant's arguments filed 4 January 2022 have been fully considered but they are not persuasive.
	In response to Applicant’s argument that the referencing of the same components in the different embodiments with the same reference characters is “permissible or even required by 37 C.F.R. 1.84(p)”, the Examiner first notes that modified parts or components are considered to be different parts per 37 C.F.R. 1.84(p).  This is evidenced by both MPEP 608.01(g) and MPEP 608.02 (e) which respectively state in part:
37 CFR 1.84(p). (MPEP 608.01(g))

The examiner should ensure that the figures are correctly described in the brief description of the several views of the drawing section of the specification, that the reference characters are properly applied, that no single reference character is used for two different parts or for a given part and a modification of such part, and that there are no superfluous illustrations. (MPEP 608.02(e))

The various drawing objections noted above in section 2 refer to the use of the same reference for more than one distinct or modified part.  37 C.F.R. 1.84(p)(4) expressly prohibits the same reference character from being used to designate different parts.  As such, Applicant’s argument is not found persuasive.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617